Order entered August 30, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                   No. 05-13-01133-CV
                                   No. 05-13-01134-CV
                    IN RE SENRICK WILKERSON, RELATOR

                      On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                     Trial Court Cause Nos. W10-01183-J, W10-01184-J


                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE